Title: From Thomas Jefferson to Jared Sparks, 4 November 1820
From: Jefferson, Thomas
To: Sparks, Jared


Sir
Monticello
Nov. 4. 20.
Your favor of Sep. 18. is just recieved, with the book accompanying it. it’s delay was owing to that of the box of books from mr Guegan, in which it was packed. being just setting out on a journey I have time only to look over the summary of contents. in this I see nothing in which I am likely to differ materially from you. I hold the precepts of Jesus, as delivered by himself, to be the most pure, benevolent, and sublime which have ever been preached to man. I adhere to the principles of the first age; and consider all subsequent innovations as corruptions of his religion, having no foundation in what came from him. the metaphisical insanities of Athanasius, of Loyola, & of Calvin, are to my understanding, mere relapses into polytheism, differing from paganism only by being more unintelligble. the religion of Jesus is founded on the Unity of God, and this principle chiefly, gave it triumph over the rabble of  heathen gods then acknoleged. thinking mena of all nations rallied readily to the doctrine of one only god, and embraced it with the pure morals which Jesus inculcated. if the freedom of religion, guaranteed to us by law  in theory, can ever rise in practice under the overbearing inquisition of public opinion, truth will prevail over fanaticism, and the genuine doctrines of Jesus, so long perverted by his pseudo-priests, will again be restored to their original purity. this reformation will advance with the other improvements of the human mind but too late for me to witness it. Accept my thanks for your book, in which I shall read with pleasure your developements of the subject, and with them the assurance of my high respect.Th: Jefferson